Citation Nr: 1451275	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the reduction of the evaluation of service-connected right knee instability from 20 percent to noncompensable.

2.  Entitlement to a compensable evaluation for service-connected right knee instability.  

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to December 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

The Veteran testified at his February 2013 videoconference hearing that he cannot work, and has not worked since 2008 when his knee worsened.  As such, it follows that a request for a total disability rating based on individual unemployability (TDIU) was reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.

The Board also notes that the Veteran did not appeal the evaluation assigned to his service-connected right knee degenerative joint disease, which was denied in a March 2011 rating decision.  The Veteran expressly limited his appeal to the reduction contained in the May 2011 rating decision; thus, right knee instability is the only evaluation at issue here.

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  As discussed above, the Veteran's February 2013 videoconference hearing transcript is in Virtual VA.  Otherwise, Virtual VA only contains records that are either duplicative or irrelevant to the issue on appeal.

The claims of entitlement to an increased evaluation for instability of the right knee and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 20 percent rating for right knee instability via a March 2011 rating decision and a March 2011 letter; he was notified of his right to submit additional evidence and request a predetermination hearing.  

2.  A May 2011 rating decision reduced the rating assigned to the Veteran's right knee instability from 20 percent to noncompensable, effective August 1, 2011.

3.  At the time of the May 2011 rating decision, the 20 percent evaluation for the Veteran's right knee instability had not been in effect for five years or longer.  

4.  At the time of the May 2011 rating decision, the medical evidence reflected material improvement in the Veteran's right knee instability under the ordinary conditions of his life.  


CONCLUSION OF LAW

The reduction of the disability rating for right knee instability from 20 percent to noncompensable, effective August 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.71a, Diagnostic Code 5257 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's August 2010 claim for increased evaluation, and prior to the adjudication of that claim in March 2011, the RO mailed the Veteran a letter in September 2010 fully addressing all notice elements.  The RO additionally informed the Veteran as to the criteria for a compensable evaluation for knee instability under Diagnostic Code 5257 in the April 2012 statement of the case.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records and VA treatment records with the file.  The Veteran specified on the record at his February 2013 hearing that receives all treatment for his right knee at the Dallas VA Medical Center (VAMC).  He has not identified any relevant private treatment records for the RO to assist him in obtaining.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In October 2010 and January 2012, the VA provided the Veteran with VA examinations.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, the VA examination reports show that the October 2010 examiner considered the relevant history of the Veteran's in-service basketball injury to the right knee, and the January 2012 examiner performed a thorough review of the Veteran's arthroscopic treatment in more recent years.  Each examiner addressed his symptoms, and performed a thorough orthopedic examination.  The examinations included range of motion measurements, stability testing, and description of the functional limitations caused by the Veteran's service-connected right knee disability.  The examiners also provided findings that can be applied to the Schedule for Rating Disabilities.  

Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

The regulation governing reductions contains its own notice provisions and procedures.  38 C.F.R. § 3.105(e).  In the present case, the notice requirements with respect to the rating reduction at issue have been met.  First, there must be a rating action proposing the reduction, and notification to the Veteran that he has 60 days to submit additional evidence and 30 days to request a predetermination hearing.  If a predetermination hearing is not requested, and reduction is still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month following a 60-day period from the date of notice to the Veteran of the final action.  38 C.F.R. § 3.105(e), (i)(2)(i).

Here, the Veteran was notified of the RO's intent to reduce the 20 percent evaluation by a letter dated in March 2011.  This letter specifically stated that he had 60 days in which to present additional evidence and 30 days to request a predetermination hearing.  Thereafter, the proposed reduction was effectuated by a May 2011 rating decision, effective from August 1, 2011.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating by notifying him of his rights, giving him an opportunity for a predetermination hearing, and affording him sufficient time to respond.  38 C.F.R. § 3.105(e).

In the Veteran's May 2011 NOD, the Veteran's representative argued that he had submitted a March 4, 2011 memorandum requesting a predetermination hearing.  However, the RO did not receive that request until May 12, 2011, well beyond the 30-day window for requesting a predetermination hearing beginning with the March 3, 2011 notice of the RO's proposal to reduce the Veteran's instability rating.  The Board must presume the administrative regularity of timely receipt of communications from the Veteran's representative, especially given the March 16, 2011 receipt of additional evidence dated March 15, 2011.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating by notifying him of his rights, giving him an opportunity for a predetermination hearing, and affording him sufficient time to respond.  38 C.F.R. § 3.105(e). 

Moreover, as previously noted, the Veteran presented testimony at a February 2013 videoconference hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  In this case, the undersigned VLJ set forth the issue to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  The Veteran and his representative specified that he receives all treatment for his right knee through the Dallas VAMC.  The hearing focused on the elements necessary to substantiate the claim; and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, the hearing focused on the severity of the Veteran's right knee disability, and whether that has changed since his 2010 claim for increased evaluation.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Propriety of the Reduction

The Veteran asserts that that the reduction of his disability rating for instability of the right knee from 20 percent to noncompensable effective August 1, 2011 was improper.  By way of history, the RO granted service connection for right knee degenerative joint disease and instability in a November 2009 rating decision, with an initial disability rating of 10 percent for degenerative joint disease and 20 percent for instability, each effective his September 2009 date of claim.  The RO based these evaluations on the results of a November 2009 VA examination reporting moderate instability.  The Veteran filed an August 2010 claim for increased evaluations of degenerative joint disease and instability.  Thereafter, he attended the October 2010 VA examination, and the RO proposed to reduce the rating for instability from 20 percent to noncompensable in a March 2011 rating decision.  The RO promulgated this reduction in the May 2011 rating decision on appeal, effective August 1, 2011.  As noted above, the Veteran initiated the current appeal with a May 2011 notice of disagreement (NOD), specifically limiting his appeal to the RO's reduction of the evaluation for instability.  

The Veteran's service-connected right knee instability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this diagnostic code, a rating of 20 percent is warranted for moderate, recurrent subluxation or lateral instability; and a rating of 10 percent is warranted for slight, recurrent subluxation or lateral instability.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Right knee instability is not the Veteran's only service-connected condition, but this reduction impacted his overall evaluation by decreasing that combined evaluation from 50 to 40 percent.  However, as noted above, all applicable notice procedures have been satisfied in this instance.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e).

When a rating has continued for an extended period at the same level, five years or more, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Here, the 20 percent rating was in effect from September 14, 2009 to August 1, 2011, and therefore, a reexamination disclosing improvement is sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). 

The November 2009 VA examination, the Veteran reported occasional knee locking and that his knee gave way without a brace.  The examiner found a positive Lachman's test.  The impression was moderate instability.

A VA examination was provided in October 2010.  The Veteran reported a sensation of the right knee joint locking and giving way.  He recounted that these symptoms cause him to stumble, but not fall.  The examiner noted the Veteran's use of derotational sports brace and cane.  The examiner performed testing, and found the right knee stable to varus and valgus stress, indicating no medial or lateral instability.  There was negative anterior and posterior drawer testing, indicating no posterior instability; and negative Lachman's test, indicating no anterior instability.  The examiner found there was no evidence of instability.  

On its face, the October 2010 VA examination represents a material improvement in the Veteran's right knee instability as the November 2009 VA examination showing moderate instability of the right knee.  In addition, the January 2012 VA examination report supports this improvement:  Lachman's, posterior drawer, and varus and valgus testing failed to reveal any instability of the right knee.  

VA outpatient records, private treatment records, and lay statements were also reviewed.  At the October 2010 VA examination, the Veteran reported stumbling without falling.  While he reported falling at the January 2012 VA examination, he also attributed this to a loss of balance over the knee.  However, there is no objective medical evidence of record, at the time of the March 2011 proposal or May 2011 rating decision, showing instability of the knee.  In March 2010, he reported mechanical instability to the Dallas VAMC; despite a notation of a medial meniscal tear, a medical practitioner in the orthopedic surgery department recorded negative results from Lachman's, posterior drawer, and varus and valgus testing.  

As for the reduced rating itself, the evidence of record at the time of the May 2011 rating decision effectuating the reduction supports the assignment of a noncompensable rating.  At the time of the decision, the evidence included the Veteran's VA treatment records, VA examination reports, and lay statements, which all demonstrated that a noncompensable rating was appropriate at the time for the Veteran's right knee instability.  Consequently, the RO's reduction of the assigned rating to noncompensable is in accord with the competent medical evidence of record.  The RO's decision to reduce the evaluation from 20 percent to 0 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.  

In reaching the above determinations, the Board has also considered the Veteran's statements that the reduction of the 20 percent evaluation to a noncompensable evaluation was not warranted as he has instability in his knee.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the statements that his knee was unstable are outweighed by the medical evidence of record.  The October 2010 VA examiner, March 2010 VA medical practitioner, and January 2012 VA examiner all reached their conclusions finding no instability based on objective medical testing.  The examiners considered the Veteran's medical history, current diagnosis, in-service injury, and lay statements as to his symptoms.  Their opinions are factually accurate, fully articulated, and include sound reasoning for the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The specific, reasoned opinions of these medical professionals are of greater probative weight than the Veteran's subjective lay statements; the Veteran may feel unstable on his knee, but there is no objective instability.  Accordingly, the reduction was proper.  


ORDER

The reduction in rating from 20 to noncompensable for right knee instability, effective August 1, 2011, was proper.


REMAND

As previously noted, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on a TDIU as a result of that disability is warranted.  Rice, 22 Vet. App. 447.  Therefore, the RO should develop a claim for TDIU.

Remand is also required for an updated examination.  VA must provide a new examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2014); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran's most recent VA examination was in January 2012.  At his February 2013 Board hearing, he testified that beginning in December 2012, he has experienced falls.  On remand, the AOJ should afford the Veteran a current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the Veteran's claim for entitlement to TDIU under the provisions of 38 C.F.R. § 4.16 and Rice v. Shinseki, 22 Vet. App. 447 (2009).  

2.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Dallas VAMC for treatment since January 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity and manifestations of the Veteran's right knee instability only.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and lay statements.  

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's right knee instability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis or equivalent functional impairment.  The examiner should further note any dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  Moreover, the examiner should state whether there is any malunion or nonunion of the tibia and fibula.  Finally, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


